Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the application filed 2/19/2021.  Claims 1-2, 5-9, 12-16 and 19-21 are pending and presented for examination.  


Claims 1-2, 5-9, 12-16 and 19-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Anderson discloses a device obtains simulation environment data regarding traffic generated within a simulation environment in which malware is executed. The device trains a malware detector using the simulation environment data. The device obtains deployment environment characteristics of a network to which the malware detector is to be deployed. The device configures the malware detector to ignore data in the simulation environment data that is associated with one or more environment characteristics that are not present in the deployment environment characteristics.
However, Anderson whether alone or in combination with the other prior arts of record fails to disclose.
The prior art made of record does not teach or fairly suggest the combination of element as recited in the independent claims. Specifically, the prior art does not teach: 



utilizing artificial intelligence / machine learning to define a training routine for a specific attack of a computing platform;
analyzing the requirements of the training routine to determine a quantity of entities required to effectuate the selected training routine;
generating one or more virtual machines to emulate the one or more required entities;
generating a simulation of the specific attack by executing the training routine within a controlled test environment;
allowing a trainee to view the simulation of the specific attack, wherein the trainee is an individual;
allowing the trainee to provide a trainee response to the simulation of the specific attack; and
utilizing artificial intelligence / machine learning to revise the training routine for the specific attack based upon, at least in part, the trainee response.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D BROWN/           Primary Examiner, Art Unit 2433